                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

CITY OF SOUTH SIOUX CITY,                   )           CASE NO. 4:17-CV-3108
NEBRASKA,                                   )
                                            )
                       Plaintiff,           )
                                            )
       v.                                   )            PROTECTIVE ORDER
                                            )
THE CHARTER OAK FIRE                        )
INSURANCE COMPANY and                       )
PHILADELPHIA INDEMNITY                      )
INSURANCE COMPANY,                          )
                                            )
                       Defendants.          )

         The Court, based on the Joint Stipulation of the parties (Filing No. 69), enters

 the following Protective Order.

         1.       It is anticipated that certain information covered by or contained in

documents produced in this action may contain or constitute confidential or proprietary

information that warrants protection from disclosure.

       2.        Any party may designate documents as “CONFIDENTIAL” under this

Protective Order by providing notice to the parties that the information is considered

confidential, which may be accomplished by labeling the documents with the term

“CONFIDENTIAL” or, if such label is not feasible, by otherwise indicating the documents

are made “CONFIDENTIAL” in writing to the parties. Information designated as

“CONFIDENTIAL” under this Protective Order shall not be used for any purposes outside

of the present litigation.

       3.        No “CONFIDENTIAL” information may be disclosed to any person except

the following:

                 A.    The parties;
              B.     The parties’ legal counsel of record and their associates, paralegals,
                     or other staff who are assisting in the representation;
              C.     Persons retained as experts or consultants by any party;
              D.     The Court, including court reporters, stenographic reporters, and
                     other court personnel;
              E.     Individuals testifying about the documents at deposition or at trial.

       4.     Any information designated “CONFIDENTIAL” shall be held in strict

confidence by each person to whom it is disclosed; shall be used solely for purposes of

the above-captioned litigation by each person to whom it is disclosed; and shall not be

used by the recipient party or its counsel for any other purpose, including, without

limitation, any business or competitive purpose or use in any other litigation.

       5.     Each non-party to whom disclosure is made must, prior to viewing

“CONFIDENTIAL” information, agree in writing to be bound by this Protective Order by

signing the form attached hereto as “Exhibit A.” Counsel for each party shall retain each

written consent that the party has had executed by any non-party.

       6.     If any material designated as “CONFIDENTIAL” is to be disclosed in the

public record, which includes but is not limited to pleadings, testimony, or other

documents for use at trial, the material will be filed under seal pursuant to this order.

       7.     At the conclusion of the case, unless other arrangements are agreed upon,

each document and all copies thereof that have been designated as “CONFIDENTIAL”

under this Protective Order shall be returned to the party that designated it as

“CONFIDENTIAL,” or the parties may elect to destroy documents designated as

“CONFIDENTIAL” under this Protective Order. Where the parties agree to destroy


                                              2
documents, the destroying party shall, upon request, provide an affidavit confirming

destruction to the designating party.

       8.     The Court shall retain jurisdiction over all persons and parties subject to this

order to the extent necessary to modify this order, enforce its obligations, or to impose

sanctions for any violation.

       9.     This order shall survive the termination of this action.

       10.    This Protective Order may be modified by the Court at any time for good

cause shown following notice to all parties and an opportunity for them to be heard.

              DATED this 21st day of October, 2019.


                                                  BY THE COURT:



                                                  ________________________________




                                              3
                                       EXHIBIT A
               Certification of Review and Consent to Protective Order

       I, ____________________________________, acknowledge that I have read in

its entirety and understand this Protective Order in this action. I agree that I will not

disclose any “CONFIDENTIAL” information provided to me except as expressly permitted

in the Protective Order, and that at the conclusion of the action, I will return all such

“CONFIDENTIAL” information to the party or attorney from whom I received it. By signing

this Protective Order, I understand that I am submitting myself to the jurisdiction of the

United States District Court for the District of Nebraska for the purpose of enforcing the

terms of this Protective Order and that my violation of any term of the Protective Order

could subject me to punishment for contempt of Court, even if such enforcement occurs

after termination of this action.

       Dated this ______ day of __________________, 20___.




                                         _____________________________________
                                         Printed Name



                                         _____________________________________
                                         Signature




                                            4
